BLUE, Chief Judge.
Erik P. Ferrero appeals the order by the Unemployment Appeals Commission (UAC) that dismissed his appeal as untimely. He argues on appeal that he did not receive a copy of the appeals referee’s order. As in Landrum v. James Rummer Timber Harvesting, Inc., 645 So.2d 577, 578 (Fla. 2d DCA 1994), because the mailing date on the referee’s decision was insufficient to rebut such a claim, “the record on appeal does not contain competent substantial evidence to support the UAC’s finding that the appeal was untimely.” Alternatively, it is possible that Ferrero was attempting to appeal the repayment decision, in which case the appeal was timely. Accordingly, we reverse and remand for an evidentiary hearing on whether the appeal was timely.
Reversed and remanded.
DAVIS and KELLY, JJ., concur.